Citation Nr: 1114494	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-14 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral glaucoma.

3.  Entitlement to an initial compensable disability rating for a corneal scar of the right eye.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1974 to April 1976.

This matter arises before the Board of Veterans' Appeals (Board) from July 2005 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for bilateral glaucoma and entitlement to an initial compensable disability rating for a corneal scar of the right eye are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  There is no independent evidence corroborating the occurrence of any specific in-service stressor that could serve as the basis for a diagnosis of PTSD.

2.  There is no competent medical evidence that an acquired psychiatric disorder other than PTSD, to include anxiety and depression, was manifested in service or within one year thereafter, nor is there competent evidence that such a psychiatric disorder is causally or etiologically related to service in any way.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In correspondence dated January 2005, March 2006, September 2006, and June 2007 the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorder and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The VCAA notice letters also described the elements of degree of disability and effective date.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with compensation and pension examinations in February 2007 and December 2007, obtained the Veteran's VA treatment records, and associated the Veteran's service treatment records (STRs) with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are collectively adequate, as they were predicated on a full reading of the medical records in the Veteran's claims file.  The examinations included the Veteran's subjective complaints about his disabilities and the objective findings needed to rate the disabilities.   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  For service connection to be awarded for PTSD, the record must show:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Effective July 13, 2010, VA amended provisions of 38 C.F.R. § 3.304(f), pertaining to direct service connection for PTSD.  75 Fed. Reg. 39843 (July 13, 2010).  Under the new regulation, a Veteran's lay testimony alone, indicating that his claimed in-service stressor is related to his fear of hostile military or terrorist activity, may establish the occurrence of the claimed in-service stressor if it is consistent with the places, types, and circumstances of his service.  75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2010)).  

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

It should also be noted that certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by active military service when manifested to a compensable level within a year of separating from qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

Acquired Psychiatric Disorder

The Veteran contends that he developed depression, anxiety, and PTSD as a result of harassment during service.  His present claim is primarily based upon an alleged physical assault in military service without any contentions that he engaged in combat with the enemy.  Specifically, the Veteran asserts that he was severely beaten by prison guards during a period of incarceration.  The record contains evidence favorable to the claim in the form of a November 2006 VA progress note, many years after his separation from service, which attributes his PTSD to a physical assault during service.

In various statements submitted with his claim, the Veteran has identified the primary event that he considers to be the precipitating cause of his PTSD.  In a December 2004 statement, he reported that while assigned to the Hotel Battery, 3rd Battalion, 11th Marine, First Marine Division in August 1975, he and another soldier were charged with smoking marijuana and were physically detained by two officers.  He stated that he was subsequently confined to a military jail and that part of his duties included weapons testing.  He further stated that while he tested weapons, there were always two armed officers positioned on each side of him and that he knew they wanted to kill him, as this was not military procedure.  The Veteran also stated that, at the time, a lot of soldiers were killed in supposed accidents and that he was told that he could meet the same fate.  Finally, the Veteran also asserted that he was not allowed any communication with anyone and that no one knew his whereabouts.  

In a subsequent stressor statement submitted in June 2008, the Veteran reported that his company commander locked him up for discipline and that eight other Marines attacked him, beating him with nightsticks.  At some point, he claimed he lost consciousness and was sitting in a chair in front of the officer in charge when he awoke.  He was told that if he did not "act right," he would be killed and it would be reported as an accident.  He also witnessed others being beaten and stated that he was punished 98 percent of his time in the military.  Often, a gun was pointed at his head to shock him into compliance.  Most of the time, he was confined to the base with no liberty and daily routine punishment simply because he was not liked.  He did not provide any specifics, including the names of the Marines who participated in the beating or of the other soldiers who were beaten.  He has indicated that he did not inform anyone of the assault at the time it happened.  

Since combat status has not been established, the Veteran's statements alone cannot constitute conclusive evidence of the occurrence of the in-service stressor.  Rather, corroborating evidence is needed.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Service personnel records showed that, between April 1974 and March 1976, the Veteran received multiple nonjudicial punishments for violating Articles 86, 91, and 92 of the Uniform Code of Military Justice (UCMJ).  The offenses include absence from his appointed place of duty, failure to obey an order, AWOL (absences without leave), and wrongful possession of marijuana.  He was discharged in April 1976 under honorable conditions.  

There is no record of the Veteran being involved in an altercation, fight, or assault of any kind during service.  Moreover, service treatment records are negative for any indication of treatment for such things as contusions or lacerations consistent with a physical assault.  These records are also entirely negative for complaints of or treatment for any psychiatric symptomatology and his separation examination report shows no psychiatric abnormalities.  

Post-service evidence shows psychiatric treatment beginning in 2004, almost 30 years after service discharge.  At that time, he was diagnosed with anxiety, depression, a personality disorder, and polysubstance abuse.  Other than the aforementioned November 2007 treatment, the Veteran made no mention during any of his treatment of an in-service assault.  As noted previously, the evidence shows an initial diagnosis of PTSD as early as a September 2006 VA progress note.  Reported symptomatology included irritability, nightmares, anger control problems, mood swings, and depression.  However, the PTSD diagnosis is based upon vague and general references to symptoms without specific discussion of the DSM-IV criteria and without any indication that a specific stressor history was reviewed as part of the basis for the diagnosis.  See Cohen, 10 Vet. App. at 140.

During a December 2007 compensation and pension examination, the Veteran gave a history of major affective disorder with psychotic features and a longstanding history of alcohol abuse.  He reported that he probably always had depression and anxiety but just simply did not know about it.  In addition to these problems, the Veteran presented with signs and symptoms associated with PTSD.  He reported problems sleeping primarily due to dreams of being incarcerated while in the military.  He stated that his dreams were about the guards beating him with nightsticks and that he witnessed other prisoners being beaten as well.  He also reportedly dreamed about boot camp and a drill instructor yelling at him and making him do things he really did not need to do.  The Veteran also recalled having to shave three times a day and that he always had to have his hair cut.  The examiner noted some suggestion of an underlying characterological disorder given the Veteran's history of difficulties in the service and his legal problems since his release from the military.

The Veteran acknowledged having disciplinary problems while in the service and that he got in trouble for disobeying a direct order, not being at his post, not being in formation, and not having his things ready for inspection.  He was also given an Article 15 for fighting and insubordination and spent 30 days in the brig on one occasion.  During that period of incarceration, he claims that he was beaten until unconscious by the guards and witnessed violence towards other inmates.  He stated that he was warned not to report the incidents.  On at least on occasion, the Veteran was charged with wrongful possession of marijuana and fined for having an improper haircut.  After service discharge, the Veteran was incarcerated for eight years for killing an individual and injuring two others.  

The examiner's clinical impression was schizoaffective disorder by history, anxiety disorder, polysubstance dependence, and a provisional diagnosis of PTSD.  The examiner also noted that overall the Veteran appeared to have problems with discipline while in the military and was busted in rank down to E1 prior to his discharge.  However, his reports of being beaten unconscious while in the brig and watching violence against others were not supported or verified.  There also appeared to be some suggestion that the Veteran may have had memory problems with depression and anxiety prior to entering the military.  The examiner concluded that, as there was no verification of the Veteran's claimed traumatic events, there did not appear to be a clear nexus between his current problems and military service.  This would also apply to his other diagnoses of schizoaffective disorder, anxiety disorder, and polysubstance dependence.  The examiner further concluded that without resorting to mere speculation, he could not resolve whether or not any of these disorders were aggravated by military service or were even secondary to service.  

In a February 2008 VA memorandum, it was determined that information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to research the case for the Marine Corps or National Archives and Records Administration (NARA) records.  All procedures to obtain this information from the Veteran had been properly followed and all efforts to obtain the needed information had been exhausted.  Thus, any further attempts would be futile.

In evaluating the foregoing, the Board notes that, despite the Veteran's PTSD diagnosis, service connection would be warranted only if there was credible supporting evidence that the claimed in-service stressor actually occurred.  The Veteran has indicated that he did not inform anyone of the assault at the time it happened and, as previously stated, no report of the alleged beating is found in service treatment records, service personnel records, or any other records created contemporaneously with the Veteran's service.  Because there is no official record filed in service, there is no means of obtaining official verification that the alleged assault occurred.  In this regard, the Board notes that the Veteran indicated the existence of any other corroborating evidence.  Instead, he has only offered vague information as to the actual assault and did not provide the name of the individuals who allegedly assaulted him or any other indentifying information.  While the Veteran was indeed incarcerated during service, the evidence does not indicate that this action resulted from, or had any relation to, an alleged physical assault.  Rather, a careful review of the record reveals that the Veteran's disciplinary problems during service pre-dated the incarceration and alleged physical assault.  Therefore, they do not serve to confirm that the alleged attack actually occurred.  As a result, the Board must observe that no service records show an adverse change in his actions or performance after his incarceration that would indicate or imply that he suffered the claimed assault while in confinement.  In summary, the Veteran's identified stressor is currently either unverified or unverifiable.  

Thus, the preponderance of the evidence is against a finding of verification of the alleged in-service physical assault.  The Board has specifically determined that every effort to confirm the Veteran's alleged stressor in service has been undertaken with negative results, and the Veteran has identified no other source of official confirmation.  In the absence of a verified stressor, the diagnosis of PTSD is not sufficient to support the claim.  

The record also includes variously diagnosed acquired psychiatric disorders, including anxiety disorder, depression, and schizoaffective disorder.  As noted above, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

However, post-service treatment records do not show that any mental disorders were treated until 2004, had been manifested prior to that date, and reflect no reference to being related to the Veteran's service.  Here, the absence of psychiatric symptoms in the service treatment records, along with the first evidence of them 28 years later, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1445, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" that tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  Moreover, the only competent and responsive opinion is the 2007 compensation and pension examination report failed to find a nexus between the Veteran's currently diagnosed disorder and his active military service, weighing against the claim.  

The Board notes that the Veteran argues that his claim should be remanded to the RO due to the speculative nature of that examiner's opinion.  Regardless of any potential speculation in the examiner's opinion, the Board has found that there is no credible supporting evidence that the Veteran's alleged in-service stressor occurred.  Therefore, the Veteran has not satisfied the second element required to substantiate a claim for service connection, the existence of an injury or disease in service.  Consequently, service connection must be denied, and the Veteran's appeal is denied.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder, is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims of entitlement to service connection for bilateral glaucoma and entitlement to an initial compensable disability rating for a corneal scar of the right eye.  

The Veteran was afforded a compensation and pension examination for his eyes in March 2010.  At that time, the compensation and pension examiner noted that the Veteran's next follow up appointment was scheduled for June 2010.  However, treatment records from that appointment are not associated with the claims file.  In fact, the most recent VA treatment records associated with the claims file are dated January 2008.  

Additionally, the Board observes that there are two inherently inconsistent medical opinions of record regarding whether the Veteran has glaucoma.    First, a December 2009 compensation and pension examiner diagnosed the Veteran with primary open angle glaucoma but did not otherwise indicate whether it first began in service or was otherwise related to service.  Then, in March 2010, a new compensation and pension examiner concluded that there was no present medical diagnosis that could be attributed to the Veteran's claim for service connection.  The examiner opined that a diagnosis of glaucoma had not been definitively established and, even if it were, the diagnosis was idiopathic and unrelated to military service.  The examiner also said that he needed to see nerve fiber layer scans before a diagnosis of primary open angle glaucoma could be confirmed.  He then wrote that he absolutely needed to obtain these scans at the Veteran's June 2010 visit.  

Thus, the record contains competing medical opinions regarding whether the Veteran is diagnosed with glaucoma, and the Board finds a remand for another medical opinion would be helpful in determining whether the Veteran is, in fact, diagnosed with glaucoma and, if so, the etiology of the disorder.  Since the March 2010 examiner noted the importance of nerve fiber layer scans, the new examiner should ensure that the scans have been conducted either during the examination or in the aforementioned June 2010 follow up appointment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete outpatient treatment records from the VA Medical Center dated from January 2008 to the present.  

2.  After the above development has been completed, to the extent possible, schedule the Veteran for a compensation and pension examination for his claimed eye disorders.  The examiner should determine whether the Veteran is diagnosed with bilateral glaucoma.  The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's glaucoma, if diagnosed, is related to his period of active military service.  

The examiner should also determine the nature and extent of any current manifestations of the Veteran's service-connected corneal scar of the right eye.  The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected corneal scar and any other nonservice-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.

All tests and examinations should be reported in detail.  The claims folder should be made available to the examiner for review before the examination, and the examiner should confirm that the claims folder was reviewed in the examination report.   
 
If the examiner is unable to give such opinions without resorting to mere speculation, the examiner should state so and give the reasons why he or she cannot give such an opinion.  The examiner must also provide a comprehensive report including complete rationales for all conclusions reached and a discussion of the aforementioned competing medical opinions. 

3.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


